Citation Nr: 9915298	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  92-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
contusion and sprain, lumbar spine, currently 20 percent 
disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, on a direct and 
secondary basis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for skin rash secondary 
to psychiatric disorder, including PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
February 1968.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida.  Following a personal hearing in May 1993, before 
the undersigned Member of the Board, this case was remanded 
to the RO for further development in May 1994.  

The Board notes while the case was pending appellate review, 
the veteran withdrew from further appellate consideration the 
following issues:  1) entitlement to an increased rating for 
residuals of a fracture of the mandible; 2) entitlement to 
service connection for the residuals of an injury of the 
coccyx; and 3) entitlement to service connection for 
traumatic arthritis of the spine, knees, and ankles, 
secondary to the service-connected low back disorder.  

The Board further notes that an appeal was not perfected with 
respect to the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar strain is 
manifested by pain, muscle spasm and limitation of motion of 
the lumbosacral spine; ankylosis of the lumbar spine is not 
shown.  

2.  The veteran has been diagnosed with acquired psychiatric 
disorders such as anxiety neurosis, depression disorder, and 
dysthymia, as well as diagnosis of personality disorders with 
paranoid traits.

3.  There is no evidence of incurrence of psychoses during 
service or manifestation of a psychoses to a compensable 
degree within the year after the veteran's separation from 
service.

4.  The veteran's current psychiatric disorder is not 
causally related to the veteran's prior service or any 
incident thereof, or his service-connected lumbar spine 
disorder.

5.  The veteran has not been shown by competent medical 
evidence to suffer from PTSD which can be attributed to his 
period of service.

6.  There is no competent medical evidence of a link between 
any current skin disorder and the veteran's service connected 
lumbar spine disorder.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent for residuals of 
contusion and sprain of the lumbar spine is not warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5295 (1998).

2.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by service and a psychosis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).

4.  An acquired psychiatric disorder, claimed as depression 
disorder, is not proximately due to or the result of the 
service-connected sprain lumbar spine disorder.  38 C.F.R. 
§ 3.310(a) (1998).

5.  The claim for service connection for a skin disorder 
secondary to service-connected psychiatric disorder, to 
include PTSD, is without legal merit.  38 C.F.R. § 3.105(a) 
(1998); Sabonis v. Brown, 6 Vet.App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for lumbar spine disability

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
VA, he established a well- grounded claim for an increased 
rating).

Summary of Facts

As noted in the Introduction above, the veteran served on 
active duty in the United States Air Force from July 1965 to 
February 1968.  Service medical examinations of December 1966 
and October 1967 noted a normal spine and were negative for 
any evidence of chronic back disorder, disease or injury.  On 
separation examination of February 1968, the spine was noted 
to be normal; however, there was also a notation of "back 
pain, secondary to strain, not chronic".

Following his separation from service in February 1968, the 
veteran filed a claim for service connection for residuals of 
a back injury.  Thereafter, on VA examination of March 1968, 
the veteran reported history of back injury in service in 
February 1968.  Physical examination was negative except for 
slight dorsolumbar scoliosis more noticeable on bending 
forward than when standing straight.  X-rays were essentially 
normal.  The diagnosis was contusion and sprain of lumbar 
spine, history of.

In subsequent rating decision of November 1968, the RO 
awarded service connection for contusion and sprain of lumbar 
spine, history of; and assigned a noncompensable disability 
rating.

Lay statements from veteran's school acquaintances and an 
instructor, dated in March 1977, indicated that the veteran 
complained and exhibited signs of back pain.

VA examination report dated April 1977, noted complaints of 
increasing back pain; physical examination revealed 
paraspinal muscles to be tense but not spastic with fairly 
full range of motions.  He had normal reflexes and sensorium 
and the febre-Patrick tests were positive.  The diagnosis 
was: contusion or sprain, lumbar spine.

Private medical report from G. A. Martin, Jr., M.D., dated 
March 1984, indicated that he had treated the veteran for an 
industrial back injury since December 1983.  CT-scan showed 
no definite evidence of herniated disc and showed only 
minimal hypertrophic changes which were not attributed to the 
industrial injury.  It was noted that the veteran had 
experienced some back pain intermittently for many years; 
however, "...this is not related to his industrial accident 
and he should return to the VA Hospital where he has been 
evaluated and treated in the past for this."  He was 
discharged from Dr. Martin's care with no permanent partial 
disability as a result of the industrial injury.  

VA examination report dated April 1985, revealed complaint of 
progressive chronic low back pain since discharge from the 
service.  The veteran also reported a December 1983 
industrial injury while working construction, when a scaffold 
fell and struck him in the back.  He had received Workman's 
Compensation for 21/2 months for that injury.  Physical 
examination revealed very mild bilateral paraspinous muscle 
spasm in the lumbosacral region.  There was also mild 
tenderness to palpation in this area with no radiation of 
pain.  Flexion and rotation were unlimited although the 
subject performed these very slowly.  The diagnostic 
assessment was:  history of low back contusion and sprain.  
X-rays were normal.  There was minimal paraspinous muscle 
spasm, with no evidence of nerve compression by examination. 

Thereafter, the RO by rating decision dated June 1985, 
increased the disability rating from 0 to 20 percent for 
contusion and sprain, lumbar spine.  The 20 percent 
evaluation has remained in effect until the present time.

VA radiographic report dated April 1985 showed that x-rays of 
cervical spine and lumbar spine were normal; x-rays of 
thoracic spine were essentially normal except for minimal 
spondylosis.

VA examination report dated April 1985, showed current 
complaint of progressive constant low back pain.  The veteran 
also stated that the industrial injury of December 1983 might 
have contributed some to his current upper back pain.  
Physical examination revealed very mild bilateral paraspinous 
muscle spasm in the lumbosacral region with mild tenderness 
to palpation but no radiation of pain.  Flexion and rotation 
were unlimited.  The assessment was:  history of low back 
contusion and sprain; minimal paraspinous muscle spasm, with 
no evidence of nerve compression by examination.  

VA examination report dated April 1986, showed history of 
injury in service, and two subsequent job- and Workmen's 
Compensation-related injuries.  The most recent injury was in 
March 1986.  Current complaint was of persistent radiating 
back pain.  On examination he walked with normal gait but was 
wearing a lumbosacral soft corset.  He had no areas of point 
tenderness.  Range of motion was forward flexion to 30°, 
extension to 10° and lateral bending to 30° bilaterally, and 
rotation to 30° bilaterally.  The diagnostic impression was:  
chronic low back pain with minimal objective findings. 

Additional private medical record from Dr. Martin, dated from 
March to August 1986, showed treatment as a result of the 
industrial injury incurred in March 1986.  In June 1986, the 
veteran was afforded a CT scan of the lumbar spine which 
revealed no significant change since examination of March 
1984.  He had only slight restriction of range of motion on 
forward flexion and normal reflexes; he was considered 
improved to the point he was at prior to the March 1986 
injury.  In August 1986, the diagnosis was acute 
musculoligamentous strain of the spine.  

VA radiographic report dated July 1987, showed that x-rays of 
lumbosacral spine showed mild narrowing of the L3L4 disc 
space which was more marked posteriorly.  There as no 
evidence of spondylolysis or spondylolisthesis.   

VA examination report dated October 1987 showed complaint of 
increased back pain with radiation into his buttocks.  
Physical examination revealed flattening of the lordotic 
curve and moderate paraspinal muscular spasm.  There was 
decreased range of motion with forward flexion less 25°, 
lateral bending to 10° bilaterally.  There was demonstrated 
pain to palpation from level L3 to S1.  The diagnostic 
impression was chronic low lumbosacral strain with restricted 
lower spinal mobility.  Conservative treatment was 
recommended.  Disability was assessed to be moderate as far 
as standing long period of time, bending, stooping or doing 
any type of heavy lifting.

A private medical x-ray report dated October 1990, indicated 
hat five views of the lumbar spine revealed the presence of 
mild osteoarthritis but was otherwise normal.

VA examination report dated January 1991, showed continued 
complaint of chronic back pain.  Physical examination 
revealed some paraspinal spasm and tenderness to palpation.  
Lateral bending and backward bending were almost nil due to 
pain.  Straight leg rasing to 45 degrees elicited pain in the 
lower back radiating to both legs.  The diagnostic impression 
was: history of contusion/sprain of the lumbosacral spine, 
rule out disc disease.  The VA examiner recommended that the 
veteran be seen by an orthopedist.

The veteran was afforded a VA joints examination in August 
1994.  Historically, it was noted that the veteran apparently 
injured his back in service but never sought medical 
treatment for it.  On examination he was neurovascularly 
intact to both legs.  The veteran was also afforded a VA 
spine examination in August 1994.  Current complaints 
consisted of chronic low back pain radiating to hips and both 
legs.  Physical examination revealed no posture 
abnormalities, or fixed deformity.  He had normal 
musculature.  Range of motion was severely limited with 
forward flexion to 29°, extension at 0°, lateral flexion to 
10 ° bilaterally, and lateral rotation to 10° bilaterally.  
There was pain with all ranges of motion.  Neurologic exam 
was normal.  X-rays showed moderate spondylosis at multiple 
levels with normal alignment and no evidence of fracture.  
The impression was:  lumbar spondylosis and lumbar strain 
with limited motion and a normal exam.

A private medical evaluation report dated September 1994 was 
received from Dr. Michael W. Upton, D.C., which indicated the 
veteran had been seen in August 1984 and December 1984 for 
his service-connected back disability.  Currently, the 
veteran presented with abnormal gait, antalgic rising from 
seated position, and limited guarded range of motion.  X-ray 
evaluations indicated significant degenerative joint disease.  
Dr. Upton further commented that he had reviewed the criteria 
for diagnostic code (DC) 5295, lumbosacral strain, and it was 
his opinion that the veteran's symptoms met the criteria for 
a 40 percent disability rating.

Private medical evaluation from William P. McLeod, M.D., 
dated June 1996, indicated that he had initially seen the 
veteran in 1981 because of left knee problem.  He last seen 
the veteran in May 1987.  Current examination revealed an 
awkward and shuffling gait; the veteran did not perform 
tandem walking, and was unsteady with heel and toe walking.  
However, there was no clear cut weakness in moderate 'pain 
behavior".  There was no list or scoliosis with single 
stance testing.  There was moderate paravertebral lumbar 
spasm but no trigger point tenderness.  Flexion was limited 
to 15°, extension to 0°, right and left sidebending to 5°, 
and right and left rotation to 10 °.  He complained of 
numbness in right foot..  Sitting and straight leg raising 
was limited by hamstrings.  Lumbosacral spine x-rays were 
performed at time of examination; these were interpreted as 
showing "very significant narrowing of the L3-4 disc space.  
Dr. McLeod further opined that he believed that "...the 
patient's low back condition has gotten significantly 
worse."  

The veteran was again afforded a VA spine and joints 
examination in September 1997.  The veteran related two back 
injuries in service as well as industrial injuries in 1974, 
1983 and 1986.  Current complaints included constant low back 
pain with radiation down both legs to knees, aggravated by 
prolonged standing or sitting.  
Physical examination revealed moderate to severe paraspinal 
muscular spasm and marked restricted range of motion.  The 
diagnostic impression was L3-4 lumbar degenerative disc 
disease without significant radiculopathy with overlying 
chronic lumbosacral strain, moderate to severe.

The VA examiner further opined that "[w]ith a relative 
degree of medical probability it cannot be determined the 
inciting event for this patient's lumbar degenerative disc 
disease; whether it is related to his lumbosacral strain 
while in the service or his workman's compensation injuries 
working as a construction worker.  A decision on this matter 
would be pure speculation.

In addition, the veteran has submitted numerous written 
statements and testimony as to his current back condition.  
He has indicated that he suffers with constant back pain that 
radiates down both legs.  He  has further alleged that he has 
extremely limited range of motion due to pain.  He currently 
wears a back brace and takes Naprosyn, Flexeril and aspirin.  


Legal analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet.App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  In Francisco v. Brown, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The veteran's service-connected strain of the lumbar spine is 
currently assigned a 20 percent disability evaluation under 
the rating criteria of Diagnostic Code (DC) 5295, for 
lumbosacral strain.  Under this DC, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating (the highest 
available under this DC) is assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, DC 5295.

Based on the evidence of record and the applicable laws and 
regulations, the Board finds that a 40 percent rating is 
warranted for the veteran's service-connected residuals of 
contusion and sprain of the lumbar spine.  In reaching this 
determination, the Board is cognizant of the veteran's three 
post-service industrial back injuries.  However, the Board 
finds that it is impossible to discern from the medical 
evidence, what percentage of the veteran's current 
symptomatology is solely attributable to service.  Thus, the 
Board finds that the findings from the veteran's recent 
medical examinations clearly meet the criteria for a higher 
evaluation under DC 5295.  Specifically, the Board notes that 
the veteran has severe limitation of motion with some 
evidence of osteo-arthritic changes as well as narrowing of 
joint space.  Thus, he is entitled to an increased evaluation 
of 40 percent under DC 5295.

The Board further finds that while the recent medical 
evidence showed the veteran to have lumbar spine limitation 
of motion which was moderate to severer in nature, the 40 
percent rating contemplates severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  In accordance 
with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Board has considered all of the objectively 
demonstrated functional impairment associated with the 
disability, to include functional impairment on use and 
during flare-ups, but there is clearly no basis for 
concluding that the disability more nearly approximates 
unfavorable ankylosis of the lumbar spine than favorable 
ankylosis of the lumbar spine, as required for a higher 
rating under Diagnostic Code 5289.  

With regard to the evidence that the veteran now has 
degenerative disc disease, the Board notes that there is no 
medical evidence that the veteran has disc disease as a 
result of service and he is therefore not entitled to 
consideration of a higher evaluation for his service-
connected low back disability under the criteria for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293.  
The Board finds that the veteran's complaints of low back 
pain and his decreased range of motion of the lumbar spine 
are properly encompassed in the 40 percent rating for 
lumbosacral strain.  Thus, the veteran is entitled to a 40 
percent rating, but no higher, for his service-connected 
contusion and strain of the lumbar spine.

II.  Service connection for an acquired psychiatric disorder, 
to include PTSD, and depressive disorder secondary to 
service-connected lumbar spine disorder

The veteran contends that he is entitled to service 
connection because he suffers from PTSD as a result of his 
experiences as a crewchief and volunteer member of the crew 
of a military C-130 aircraft flying missions in Vietnam.  He 
argues that his psychiatric disorder was incorrectly 
diagnosed in service as a personality disorder and he has 
suffered with symptomatology ever since service.

Summary of facts

The veteran had active service in the United States Air Force 
from July 1965 to February 1968.  Review of the available 
service personnel records shows that the veteran was trained 
and worked as an aircraft mechanic on C-130 aircraft.  His 
annual performance reports from July 1965 through June 1967 
show that he was rated quite highly in job performance, 
military bearing, and personal attributes.  Review of the 
veteran's service medical records show that the veteran made 
several appointments with the psychiatric clinic in March and 
April 1966 but failed to show.  A November 1966 entry 
indicates that the veteran was seen with regard to probable 
flying status and questioned about those appointments.  The 
veteran stated that he had made them in an effort to be 
assigned to another base.  The examiner further commented 
that he exhibited no abnormal depression, no anxiety, or 
behavioral abnormalities.  

In August 1967, the veteran was reassigned overseas to 
Okinawa Air Base, Japan.  At Okinawa, he was an assistant 
crewchief on a C-130 aircraft.  He has submitted copies of 
the aircraft's flight manifests showing that he flew with the 
crew on several trips to various bases in Vietnam during the 
month of January 1968.  Service medical records show that the 
veteran was seen twice in late January 1968 due to "phobias, 
paranoia, [and] fantasies".  He was referred for evaluation 
by a psychiatrist.  On February 1, 1968, the veteran was seen 
for further evaluation.  He expressed feelings of 
worthlessness and depression, as well as mentation of 
suicidal and homicidal thoughts.  The examiner felt the 
veteran presented mainly a character disorder with rage 
directed toward himself and others.  

The veteran was further evaluated by a psychiatrist on 
February 3, 1968.  As a result of the psychiatrist's findings 
and diagnosis, the veteran was recommended for administrative 
discharge.  The diagnosis was schizoid personality, which was 
further described as "a character and behavior disorder of 
life-long duration which is not amenable to psychiatric or 
other medical treatment or to disciplinary action or 
reassignment."  The psychiatrist noted that the veteran 
vividly described his suicidal and homicidal fantasies and 
obviously took some pleasure in doing so.  The medical 
professional found it doubtful but possible that the veteran 
might act out these fantasies.  Thus, it was recommended that 
the veteran be separated from military service.  
Approximately five days later, in February 1968, the veteran 
was administratively discharged from the Air Force with an 
honorable discharge due to "unsuitability".  

The veteran submitted a claim for service connection for 
several disabilities, to include a "nervous disorder" in 
March 1968.  

In July 1968, the veteran presented evidence and testimony 
before the Air Force Discharge Review Board in an effort to 
have the reason for his discharge changed on his permanent 
records.  He presented evidence as to his good conduct and 
high performance in service as well as "character 
statements" from friends and his employer since service.  He 
further testified that the real reason for his behavior in 
January and February 1968 was extreme disappointment because 
he was not able to fly with his aircraft due to the "top 
secret" nature of its missions.  Also, he had learned that 
it was involved with smuggling arms to the enemy and this was 
against his moral convictions.  

Thereafter, the veteran was issued an amended DD Form 214 
that changed the reason for his discharge from 
"unsuitability" to "for the convenience of the 
government."  

By rating decision of November 1968, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.  The veteran was not afforded a VA examination 
prior to that decision.  The basis for the RO's denial of 
service connection was that the veteran's service medical 
records showed a diagnosis of schizoid personality, which was 
not a "disability" under the law for VA compensation 
purposes.  The veteran was provided notice of that decision 
in December 1968 but did not appeal.

Medical records from Fogarty Memorial Hospital, dated in 
March 1969, show that the veteran was hospitalized following 
an apparent suicide attempt.  At admission the veteran's 
mother reported that the veteran had been under psychiatric 
treatment with Dr. Capone for the past year.  He was able to 
function minimally and attended school.  However, after an 
argument with his girlfriend he decided to commit suicide by 
medication overdose.  The initial diagnostic impression was:  
1) inadequate personality; and 2) question of schizophrenia.  
Dr. Capone was apparently consulted as he signed the 
discharge report.  Dr. Capone noted that the veteran was 
discharged home to be seen for follow-up at his office.  The 
final diagnosis was depressive neurosis.  Prescribed 
medications at discharge were Triavil, Noludar, and Artane.

On an application for disability benefits from the Social 
Security Administration (SSA) dated March 1985, the veteran 
provided his employment history since service discharge.  He 
listed numerous jobs such as construction, sales clerk, 
manufacturing worker, machine operator.  The length of 
employment for each job was six months or less.  In testimony 
presented at a personal hearing conducted at the RO in 
November 1987, the veteran attributed the frequent job 
terminations to employer dissatisfaction with his performance 
due to his back problems.  He made no reference to any 
psychiatric problems or disability.

Private and VA medical records and VA examination reports, 
dated in the 1980's, show no complaints, findings, or 
diagnosis relative to a psychiatric disorder or disability.

In March 1990, the veteran submitted a written claim for 
entitlement to service connection for PTSD.

In a written statement dated July 1990, the veteran 
elaborated on his experiences in Vietnam.  Although stationed 
at Okinawa, he did temporary duty at Cam Ranh Bay, Viet Nam.  
He was on flying status and flew all over Viet Nam 
transporting supplies and troops, living, dead, and wounded.  
One of the stressors he experienced was worrying about being 
bitten by a poisonous snake that were sometime carried aboard 
in the cargo.  Another was riding in the cargo hold with two 
body bags containing two dead badly decomposed Marines.  He 
also described seeing flak by day and flashes of gunfire at 
night, transporting live ammunition and living with fear of 
being blown out of sky.  On another occasion, while unloading 
at English Field a bunker about a hundred years away was 
mistakenly blown up when an American soldier aimed the wrong 
way.  He described another incident when they transported 
wounded men with bloody stumps of arms and legs.  He 
described a takeoff when the paratrooper door jammed open and 
he was almost blown from the plane while attempting to close 
it before the plane became airborne.  

The veteran also described "a rumor going around the 
barracks in Okinawa that our soldiers were being killed with 
American made weapons. ...which added to my fears..."  In 
additional statements and testimony (as well as by a cassette 
tape of copyrighted material) the veteran further elaborated 
that from the Fall of 1967 to January 1968, he was assigned 
as an assistant crew chief on a silver skinned C-130A 
aircraft at Naha Air Base, Okinawa.  He was told that this 
unmarked plane delivered arms and supplies to "nonfriendly 
forces" in Laos and Cambodia.  He came to despise working on 
that aircraft; therefore, he again volunteered to go on a 
camouflaged 130 back to Vietnam in January 1968.  The veteran 
believed that the end result of these experiences was that 
"my nerves were shot by the time I separated from service" 
and that he now had a problem with exaggerated startle 
response and hypervigilence.

VA outpatient treatment records dated July 1990, show that 
the veteran presented complaining of "physical, emotional 
and psychological pain".  He complained of not betting a 
fair deal from the government.  He was evaluated by mental 
health clinic where he was noted to be well oriented with no 
evidence of psychosis.  The veteran denied any psychiatric 
hospitalizations other than in 1968 after suicidal gesture.  
The only therapy was with a Dr. Rossavio in 1986 and in Rhode 
Island in 1968 after the suicidal gesture.  He was very 
worried about financial problems - couldn't pay rent due that 
Friday.  Upon questioning, he indicated that what he wanted 
from VA was an increase in his disability compensation.  The 
diagnosis was adjustment disorder with depressed mood; short 
term psychotherapy was recommended.  

The veteran was initially afforded a VA PTSD examination 
January 1991; however, the examination was conducted without 
the examiner reviewing the veteran's medical history or 
claims folder.  The veteran gave a history of having problems 
in service with a crewchief and psychiatrist who  were 
"concocting a story" about him.  Allegedly because of this, 
he was depressed when he returned home and attempted suicide.  
That incident was his only suicide attempt and psychiatric 
hospitalization.  He obtained a bachelor's degree in 
sculpture in 1978 however couldn't find a job.  He moved to 
Florida in 1980 and worked as a mechanic, carpenter, 
construction worker, store clerk, etc.  He was currently 
unemployed since 1987.  He described episodes of depression 
irritable mood, excessive impatience and suspicious attitude 
that began in 1968.  The examiner found no evidence of a 
formal thought problem or bizarre mannerisms.  There was no 
signs or symptoms of a major depression.  The veteran did 
report hypervigilence, insomnia and nightmares, vivid 
flashbacks of combat, hypersensitivity about the past and 
suspiciousness towards others.  He reported smelling jet fuel 
burning as if he was flying.  The diagnostic impression on 
Axis I was:  PTSD, chronic; and history of delusional 
disorder.

In March 1991, the RO requested that the veteran be afforded 
another VA psychiatric examination so that the examiner could 
have the benefit of reviewing the veteran's service records 
and medical history.

The veteran was afforded a second VA PTSD examination in 
August 1991.  The claims folder was made available to the 
examiner.  The examiner related the veteran's pre-service and 
service history in some detail, to include trouble in school, 
and dropping out in the 9th grade.  He had spent 
approximately 40 days total in Vietnam as a member of the 
crew on a C-130 aircraft.  Since service, he had experienced 
difficulty with fireworks and similar incidents that reminded 
him of ammunition exploding.  He was also unable to trust 
people which he related to his feeling in service of being 
suspicious, scared and afraid of what was going to happen.  
He described difficulty  was set forth.  He denied any 
psychiatric hospitalization but confirmed the overdose in 
March 1969 when he "kept thinking about Vietnam".  The 
examiner found no evidence of psychosis.  The veteran's 
cognitive functions of orientation and memory were described 
as "excellent'".  

The examiner opined that he had "serious difficulty 
accepting the diagnosis of PTSD for this veteran."  The 
examiner noted that the stressors the veteran related were 
"routine combat experiences."  In fact, it was noted that 
most of his work was in the cargo p lane without contact with 
the enemy.  Furthermore, the veteran failed to give any 
specific symptoms of PTSD.  The examiner concluded that, 
"[o]verall it is my impression that this patient does not 
have post traumatic stress disorder, but his symptoms may be 
more compatible with a diagnosis of anxiety disorder."

In written statement dated September 1992, the veteran argued 
that the diagnosis in service was incorrect and that he did 
not meet the objective criteria for schizoid personality 
disorder set forth in the DSM-III-R.  Rather, he contended 
that he was even then suffering with PTSD but the he was 
misdiagnosed.  The veteran further stated that he was not 
hospitalized in 1969 in a psychiatric ward.  Rather, it was a 
small hospital with no psychiatric ward, he admitted himself, 
and received medical treatment like someone admitted for 
surgery.  

Letters dated October 1994, from private psychiatrists, 
Antonio Capone, M.D., and Hugo H. Halo, M.D., indicated that 
neither office had any treatment record of the veteran.

VA mental disorders examination report dated January 1998, 
indicated that the veteran had been diagnosed in the past 
with schizoid personality disorder as well as PTSD.  He was 
noted to have a history of chronic low back pain and now on 
SSA disability due to his physical problems.  He described 
feeling chronically depressed.  He had vague, circumstantial 
speech with demonstrated suspiciousness.  He exhibited 
constricted affect.  During the interview he constantly 
talked about things and his beliefs about Vietnam.  He was 
unable to focus about his actual time if Vietnam, but he did 
indicate he had recurrent and intrusive distressing 
recollections.  However, the examiner concluded that he did 
not meet the criteria for PTSD.  The diagnosis on Axis I was 
dysthymic disorder; and on Axis II, cluster A personality 
trait.  The examiner also indicated he would recommend 
psychological testing.  

A VA psychological evaluation report also dated January 1998, 
noted that the veteran related how his father died when he 
was nine, he rebelled against his mother and dropped out of 
high school in the ninth grade at age 17.  He expressed a 
great deal of anger and fear.  The personality appraisal 
indicated that he was anxious and depressed.  He not only 
expresses anger but also projects it.  The examiner concluded 
that he presented with symptoms of anxiety and depression and 
of a personality disorder; but, probably the most appropriate 
diagnoses are:  Axis I: dysthymia; and Axis II: Paranoid 
Traits.

Legal analysis

Service connection for psychiatric disorder other than PTSD, 
on a direct and secondary basis:

Initially, the Board notes that the veteran's claim for 
service connection for a nervous disorder was first denied by 
the RO in rating decision dated November 1968.  He was 
provided notice in December 1968 and failed to timely appeal.  
Thus, that decision became final and the veteran must present 
"new and material" evidence in order to reopen the claim.  
In the instant case, the Board finds that the veteran has 
done so.  Specifically, the Board finds that the recent 
submission of the medical records of the veteran's March 1969 
hospitalization for the drug overdose with some evidence of 
prior psychiatric treatment is new and material evidence.  
Thus, the Board, like the RO, will review the claim on the 
merits de novo.

Secondly, The Board concedes that the veteran has presented 
claims which are "well-grounded" or plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that the duty to assist mandated by 38 U.S.C.A. § 
5107(a) has been fulfilled as there is no indication of 
additional available evidence which would be relevant to the 
veteran's claims.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 and 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 
38 C.F.R. § 3.303(d) (1998).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1181 
and 11137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a) (1998).  Service connection for a 
psychoses, such as schizophrenia, may be established based on 
a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307 and 3.309 (1998).

In addition, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1998).  

In the instant case, the veteran is not entitled to 
presumptive service connection for any psychoses, including 
schizophrenia.  The veteran does not contend nor does the 
medical evidence show that a psychosis was manifest in the 
year following his discharge from service.  Although there is 
some evidence in the medical history of the submitted 
hospital records from March 1969 that the veteran may have 
seen a psychiatrist during that first year after his 
discharge, there is nothing to indicate he was being treated 
for a psychosis.  Thus presumptive service connection is not 
applicable.

The veteran has argued that he is entitled to service 
connection for an acquired psychiatric disorder that was 
first manifest in February 1968 while in service.  
The veteran's service medical records show that he was 
diagnosed to have a personality disorder during service.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of legislation applicable to 
service connection.  38 C.F.R. § 3.303(c).  As the Court has 
held "[Personality] disorders are developmental in nature, 
and, therefore, not entitled to service connection.  
Regulatory authority provides that personality disorders will 
not be considered as disabilities under terms of the 
[Schedule for Rating Disabilities].  See 38 C.F.R. §§ 4.9, 
4.127 (1991).  Therefore, as a matter of law there is no 
compensable rating disability."  Beno v. Principi, 3 Vet.App. 
489, 441 (1992).

Furthermore, post-service medical evidence does not provide 
any additional medical evidence of a disease or injury in 
service.  Contrary to the veteran's allegations, the March 
1969 hospital records indicate that the suicidal gesture was 
related to a fight between the veteran and his girlfriend.  
There is nothing in these records to support a finding that 
the veteran had a psychiatric disorder causally or 
etiologically related to his prior military service.  The 
Board further notes that the veteran has never had a 
psychiatric hospitalization since then nor did he seek 
psychiatric treatment for many years thereafter.  Thus, 
chronicity of symptomatology is not shown by the evidence.

Finally, the Board finds that the preponderance of the 
evidence is against a finding of a medical link to between 
any current acquired psychiatric disorder with the veteran's 
prior service.  It is initially noted that, following the 
medical treatment in 1969, it appears that the veteran did 
not seek medical treatment from any mental health medical 
facility until 1990.  Since then he has been variously 
diagnosed to have an anxiety or depressive disorder but 
always a personality disorder or traits has remained in the 
diagnoses as well.  The Board also notes that although the 
veteran himself seems to orally ruminate about Vietnam, the 
medical professionals who have examined the veteran after 
review of his service and medical history have not linked his 
current psychiatric disorder(s) to his period of service, or 
any incident thereof.  

In reaching this determination the Board has also considered 
the veteran's contention of entitlement to service connection 
for depressive disorder as secondary to his serviceconnected 
residuals of contusion and sprain of the lumbar spine.  
Although there is some evidence that a VA mental health 
professional diagnosed the veteran to have a depressive 
disorder secondary to the service-connected back disorder in 
1993, the Board notes that the veteran has been afforded 
several thorough comprehensive VA psychiatric and 
psychological evaluations since that date and no mention of a 
secondary causal relationship between the veteran's currently 
diagnosed dysthymic disorder and his service-connected lumbar 
spine disability.  

The veteran's own opinion that his current psychiatric 
disorder is related to his prior service is not competent 
evidence.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical causation.  See Edenfield 
v. Brown, 8 vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App492, 494 (1992).  

As noted above the veteran has been diagnosed with 
personality disorders, such as schizophrenic personality and 
paranoid traits.  However he is not entitled to service 
connection for these conditions.  Personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c) (1998).  


B.  Service connection for PTSD

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under 38 U.S.C.A. § 1154(b) a claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, 
i.e., a claim which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but 
only possible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  However, "more than just an allegation" is 
required, "the statue provides that [the claim] must be 
accompanied by evidence."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The "quality and quantity of the evidence 
required ... will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

A well-grounded service connection claim generally requires 
(1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the asserted in-service 
injury or disease and a current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1468 (fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent 'proof of a 
present disability [,] there can be no valid claim").  See 
also Gaines v. West, 11 Vet. App. 353, 357 (1998).  

A PTSD claim is well grounded where the veteran has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for the purpose of 
determining well groundedness) of an in-service stressor, 
which in a PTSD claim is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997); see also Caluza, 
supra; and Gaines v. West, 11 Vet. App. 353, 357 (1998).  38 
C.F.R. § 3.304(f) (1998) also requires that there be a clear 
diagnosis of PTSD, credible supporting evidence that the 
stressor actually occurred, and medical evidence of a link 
between the two.  

As to the first element for service connection for PTSD, a 
"clear diagnosis" should be an "unequivocal" one under the 
appropriate DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM).  DSM-III was revised in 1987 (DSM-III-R) and 
the fourth edition was issued in 1994 (DSM-IV).  Effective 
November 7, 1996, the Schedule for Rating Disabilities 
pertaining to mental disorders was amended (61 Fed.Reg. 
52,700 (November 1996) revising 38 C.F.R. §§ 4.125 and 4.126 
and replacing 4.130 with a section that adopts DSM-IV as the 
basis for the nomenclature for rating mental disorders.  
However, DSM-III-R is still referred to in other regulations 
and M21-1, Part VI, para. 7.46(a) (1995) (describing DSM-III-
R diagnostic criteria for PTSD, and M21-1, Subch. XII, para. 
50.45(b)(1) (1989) (same PTSD criteria as in DSM-III-R).  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

However, the DSM criteria (whether the 3rd or 4th ed.) does 
not add requirements over and above the three primary 
elements in 38 C.F.R. § 3.304(f) and, thus, DSM criteria play 
an auxiliary role in PTSD claims.  Cohen v. Brown, 10 Vet. 
App. 128, 139-40 (1997).  

In the instant case, careful review of the claims folder 
failed to reveal medical evidence of a clear current 
diagnosis of PTSD; thus the appellant has failed to satisfy 
the first essential element of a well grounded claim.  The 
appellant's service medical records do show treatment for a 
personality disorder; post-service medical records show 
treatment of anxiety neurosis in March 1969.  In January 
1991, the veteran was initially diagnosed to have PTSD during 
a VA examination for compensation purposes.  However, the 
examination report was found inadequate and returned to the 
examiner due to failure to review the veteran's service and 
medical history prior to examination.  The subsequent VA 
psychiatric examination was conducted in August 1991 after 
review of the veteran's records.  The examiner opined that 
the veteran did not have PTSD, but rather his symptoms were 
more compatible with a diagnosis of anxiety disorder with 
personality disorder.  VA medical records show in-patient 
treatment from June to July 1996 for alcohol dependence, 
continuous; acute alcohol withdrawal syndrome; and alcohol 
induced mood disorder, depressed type.  VA outpatient mental 
health treatment dated in 1996 indicate diagnosis of PTSD 
primarily based on the veteran's anger at being discharged in 
1968, the Vietnam War, and the government's treatment of 
Vietnam veterans.  In January 1998, the veteran was afforded 
another VA psychiatric examination as well a separate 
psychological evaluation with diagnostic testing.  He was 
diagnosed to have dysthymic disorder with personality 
disorder traits.  

In conclusion, in order for a claim for service connection to 
be well grounded, there must be competent medical evidence of 
the existence or diagnosis of a current disorder that can be 
linked to the period of service.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As noted above, there is 
no competent medical evidence that the veteran currently 
suffers from PTSD that can be linked to his period of 
service.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).



III.  Service connection for a skin disorder secondary to 
service-connected psychiatric disorder, to include PTSD

In the instant case, the veteran contends through written 
statements and testimony that he has a current skin disorder 
as a result of his alleged psychiatric disorder, to include 
PTSD.

Initially, the Board notes that the veteran has no service-
connected psychiatric disability; therefore the claim must 
fail as a matter of law.  38 C.F.R. § 3.105(a) (1996); 
Sabonis v. Brown, 6 Vet.App. 426 (1994).

In the alternative the Board finds that the veteran's claim 
is not well grounded.  As noted above, a well grounded claim 
requires three elements:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent 'proof of a present disability [,] there can 
be no valid claim").  See also Gaines v. West, 11 Vet. App. 
353, 357 (1998).  

In the instant case, the claim is not well grounded in that 
there is no competent medical evidence of a nexus between any 
current skin disorder and any alleged psychiatric disorder.  
Specifically, the Board notes that the veteran has been 
diagnosed to have dyshidrotic dermatitis by VA skin 
examinations of August 1991 and August 1994.  Neither 
examiner related this disorder as being secondary to any 
psychiatric disorder.  In fact, the August 1994 medical 
examiner specifically commented that he observed no 
nervousness during examination.


ORDER

An increased rating of 40 percent, but no higher, for 
contusion and strain, lumbar spine, is granted

Service connection for an acquired psychiatric disorder, to 
include PTSD, on a direct basis, and depressive disorder 
secondary to service-connected lumbar spine disorder, is 
denied.

Service connection for a skin disorder secondary to service-
connected psychiatric disorder, to include PTSD, is denied.



_______________________________
C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


